I concur in both the opinion and judgment of this court, but write separately merely to clarify my view of our holding.
In the first appeal in this case, we held that the injunction issued was too broad when it required Fifth Third Bank ("Fifth Third") to exercise its cumulative voting power to elect as members of the Board of Directors of the Standard Register Company only persons who are "independent business persons" in all situations. We concluded that Fifth Third should only be required to do so to the extent necessary to ensure that a number of "independent business persons" would sit on the Standard Register Company ("Standard Register") board at least equal in number to the number of seats on the board within the control of Fifth Third's cumulative voting power. In other words, to the extent that a number of "independent business persons" might already be sitting on the board, or might otherwise be assured of election to the board, Fifth Third would only be required to use its cumulative voting power to add to that number a number of "independent business persons" sufficient to make the total number at least equal to the number of seats within Fifth Third's cumulative voting power.
For example, assume that Fifth Third's cumulative voting power will enable it to elect five members to Standard Register's board. Assume further that two members of the board are already assured of being "independent business persons." Under these circumstances, Fifth Third would only be required to cause the election of three "independent business persons" to the board, leaving Fifth Third free to exercise the balance of its voting power in any manner that it may see fit, using the prudent business judgment required of a trustee.1
I agree that it is unfortunate that this court did not more clearly formulate its judgment entry in the original appeal. Nevertheless, it is clear that we reversed *Page 67 
the injunction originally entered because it was too broadly drawn, not because the plaintiffs were entitled to no injunctive relief at all. Consequently, when the trial court's judgment was reversed, and this cause was remanded for further proceedings, the plaintiffs' original complaint was again before the trial court, and the mandate of this court, although inartfully expressed, was to fashion a more limited form of injunctive relief in accordance with the opinion of this court. It was therefore error for the trial court to have dismissed the plaintiffs' complaint.
My understanding of the present mandate of this court is for the trial court to fashion appropriate injunctive relief in accordance with the opinion of this court.
1 The example used above is purely for illustrative purposes. The writer has no present idea of what would constitute a plausible scenario given existing circumstances.